Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the time zero reference output connected to said second LADAR sensor through a cable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160266242) in view of Keilaf (WO2018091970).
Referring to claims 1 and 15, Gilliland shows a Laser Detection and Ranging (LADAR) sensor system comprising:
a first LADAR sensor (see figure 3 Ref 34 LRU 1) and a second LADAR sensor (see figure 3 Ref 34 LRU 2);
said first LADAR sensor having;
a detector array electrically connected to a readout integrated circuit via a plurality of metallic bumps (see paragraph 48 note “Typically, detector array 78 would have a set of cathode contacts exposed to the light and a set of anode contacts electrically connected to the supporting amplifier array 80 and readout integrated circuit 82 through a number of indium bumps deposited on the detector array 7”);
a glass screen disposed outward of the detector array (see figure 13 note Ref 320);
a ceramic substrate including a first indention and a conductive solderable surface mount layer (see paragraph 70 Ref 302 and 318 also see the vias Ref 326);
one of the readout integrated circuit and the detector array being received in the first indention such that an electrical connection between the detector array and the 
a laser transmitter with a pulsed laser light output transmitting light at a first wavelength through a diffusing optic adapted to illuminate a reflecting surface in a first field of view of said first LADAR sensor (see figure 4 Ref 68 and 72),
a time zero reference output connected to said second LADAR sensor through a cable, said time zero reference output adapted to signal the beginning of the pulsed laser light output (see paragraph 46-47 note the zero time reference is provided by the ARC signal as shown in figure 4 to the detector array, note that while figure 4 shows an more detailed view of each of the LRU and SRU units shown in figure 1),
said second LADAR sensor having;
a second field of view overlapping said first field of view (see figure 1 Ref 10 and 6),
a time zero reference input connected to said cable (see figure 4 Ref 68 also see paragraph 47 note the cable is an optical fiber and the transmitter Ref 68 is the input),
a time zero reference circuit connected to said time zero reference input, and said time zero reference circuit having a time zero reference electrical output (see paragraph 47 note the ARC establishes a zero time reference based on detection of an optical signal through the cable and detected by a few pixels in a corner of the detector array that are illuminated), and
receiving optics adapted to collect and condition the pulsed laser light reflected from said reflecting surface (see figure 4 Ref 74).

Keilaf shows a similar device including multiple LIDAR units that use a zero time reference signal to synchronize multiple LIDAR units (see paragraph 106 and 107).  It would have been obvious to include the time synchronization between multiple LIDAR units with overlapping fields as taught by Keilaf because this allows light to be detected by multiple detectors associated with different regions as taught by Keilaf.  
Referring to claim 16, Gilliland shows each detector array is hermetically sealed (see paragraph 69). 
Referring to claim 17, Gilliland shows the vehicle sensor system comprises at least four forward facing LADAR sensors (see figure 3 Note LRU 1 and 2 and SRU 1 and 2). 
Referring to claim 18, Gilliland shows at least two of the at least four forward facing LADAR sensors are long range sensors and at least two of the at least four forward facing LADAR sensors are short range sensors (see figure 3 Ref LRU1 and LRU2, SRU1 and SRU2).
Referring to claim 19, Gilliland shows the vehicle sensor system includes at least two rear facing LADAR sensors (see figure 3 SRU3 and SRU4). 
Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland (20160266242) in view of Keilaf (WO2018091970) and Stettner (20150301180).

Referring to claim 2, Gilliland renders obvious an indention includes a port and a ledge (while Gilliland shows the supports Ref 318 are separate from the ceramic substrate one of ordinary skill in the art would realize that a single cohesive piece would have been well known and adds no new or unexpected results).   Note that Stettner shows a similar device that includes a ceramic substrate as well as a ceramic support for the window (see paragraph 46). 
Referring to claim 3, Gilliland in view of Stettner renders obvious the detector array is disposed within the port, and wherein the glass screen is mounted to the ledge (see figure 13 note the port between Ref 318 and the ledge the window Ref 320 sits on). 

Referring to claim 5, Gilliland shows the solderable surface mount layer is disposed on a side of the substrate opposite the glass screen (see figure 13). 
Referring to claim 6, the combination of Gilliland and Stettner renders obvious  the first indention extends partially into the ceramic substrate (see figure 13 with the modification of both the substrate and the frame as shown by Gilliland being ceramic).
Referring to claim 7, the combination of Gilliland and Stettner renders obvious  the readout integrated circuit is disposed within the indention, and where the detector array is exterior to the indent (see figure 4 Ref 5 and 6 note the indentation in the substrate).
Referring to claim 8, the combination of Gilliland and Stettner shows  a support structure extending outward from the solderable surface mount layer and receiving the glass screen (see both figure 4 of Stettner and figure 13 of Gilliland).
Referring to claim 9, Gilliland shows the support structure is a metal support structure (see paragraph 69).
Referring to claim 10, Gilliland shows the glass screen is secured to the metal support structure via a glass-metal joint (see paragraph 69).
Referring to claim 11, Gilliland shows the solderable surface mount layer faces the glass screen (see figures 12 and 13).
Referring to claim 12, Gilliland teaches vias to connect the solderable surface mount layer to the side of the ceramic substrate opposite the glass screen, it is 
Referring to claim 13, Gilliland shows the plurality of metallic bumps comprise indium bumps (see paragraph 48).
Referring to claim 14, Gilliland shows a ROIC is connected to a to a vehicle controller via at least one metallic connector (see connections 26 and 42 and paragraph 50). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645